NUMBER 13-19-00465-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

LAURA ANN KING AND ALL OTHER OCCUPANTS,                                      Appellants,

                                             v.

OSO BAY APARTMENTS,                                 Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 5
                   of Nueces County, Texas.
____________________________________________________________

                           MEMORANDUM OPINION
             Before Justices Benavides, Longoria, and Perkes
                 Memorandum Opinion by Justice Perkes

       Appellant, Laura Ann King, appealed a judgment of eviction entered by the County

Court at Law No. 5 of Nueces County, Texas. On September 25, 2019, the Clerk of this

Court notified appellant that the notice of appeal failed to comply with Texas Rules of

Appellate Procedure 9.5(e) and 25.1(d). See TEX. R. APP. P. 9.5(e); id. R. 25.1(d). The

Clerk directed appellant to file an amended notice of appeal with the district clerk's office
within 30 days from the date of that notice. On October 29, 2019, the Clerk notified

appellant that the defects had not been corrected and warned appellant that the appeal

would be dismissed if the defects were not cured within ten days. Appellant has not

responded to the notice from the Clerk or corrected the defects.

       On October 10, 2019, the Clerk of the Court notified appellant that she was

delinquent in remitting a $205.00 filing fee. The Clerk of this Court notified appellant that

the appeal was subject to dismissal if the filing fee was not paid within ten days from the

date of receipt of this letter. See id. R. 42.3(b),(c). Appellant has not responded to the

notice from the Clerk or paid the fee.

       On its own motion, with ten days’ notice to the parties, an appellate court may

dismiss a civil appeal for want of prosecution or failure to comply with a notice from the

clerk requiring a response or other action within a specified time. Id. Accordingly, we

dismiss the appeal for want of prosecution and failure to comply with notices from the

Court. See id.



                                                         GREGORY T. PERKES
                                                         Justice


Delivered and filed the
26th day of November, 2019.




                                             2